Order entered May 15, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00126-CV

                                   SHEIK TEHUTI, Appellant

                                                 V.

                         TRANS-ATLAS FINANCIAL, INC., Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-06496-C

                                              ORDER
       Appellant’s brief was due on Monday, May 5, 2014. The Court received appellant’s pro
se brief on May 12, 2014. The following day, appellant filed a motion for an extension of time
to file a brief. In his motion, appellant states that he would like to find counsel to prepare a brief
on his behalf. Appellant does not, however, indicate that he has already spoken with an attorney
nor has he given any time period in which he intends to do this. Accordingly, we DENY
appellant’s motion without prejudice to appellant filing a motion to file an amended brief.
       On the Court’s own motion, we ORDER the brief tendered to this Court by appellant on
May 12, 2014 filed as of the date of this order. Appellee’s brief is due thirty days from the date
of this order. See TEX. R. APP. P. 38.6(b).
                                                        /s/   ADA BROWN
                                                              JUSTICE